intervention is warranted.   Pan v. Eighth Judicial Din. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004).
                               Having considered petitioners' arguments in light of the
                   underlying case's progression since the challenged orders were entered, we
                   are not persuaded that our intervention is warranted. Id. Consequently,
                   we decline to exercise our discretion to consider this writ petition, NRAP
                   21(b); Smith, 107 Nev. at 677, 818 P.2d at 851, and we
                               ORDER the petition DENIED.


                                                                                          J.
                                                             Pickering




                   cc: Hon. Susan Scann, District Judge
                       • Law Office of Arthur W. Tuverson
                         Barney C. Ales, Ltd.
                         E. Brent Bryson
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        2
(th 1947A    el.